Exhibit 10.10

BLACKHAWK NETWORK HOLDINGS, INC.

2013 EQUITY INCENTIVE AWARD PLAN

STOCK APPRECIATION RIGHT GRANT NOTICE

Blackhawk Network Holdings, Inc., a Delaware corporation (the “Company”),
pursuant to its 2013 Equity Incentive Award Plan (as may be amended from time to
time, the “Plan”), hereby grants to the individual listed below (the
“Participant”), an award of Stock Appreciation Rights (“SARs”) over that number
of shares of common stock, par value $0.001 per share, of the Company (the
“Shares”), set forth below. Upon exercise, each SAR represents the right to
receive that number of shares of Common Stock, if any, having a Fair Market
Value equal to the Fair Market Value of on Share less the Exercise Price per
Share set forth below. The SARs are subject to all of the terms and conditions
set forth herein and in the Stock Appreciation Right Agreement attached hereto
as Exhibit A (the “Agreement”) and the Plan, each of which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Stock Appreciation Right Grant
Notice (the “Grant Notice”) and the Agreement.

 

Participant:    [                    ] Grant Date:    [                    ]
Vesting Commencement Date:    [                    ] Exercise Price per Share:
   $[                    ] /Share Total Number of Shares Subject to the SARs:   
[                    ] Shares Expiration Date:    [                    ] Vesting
Schedule:    [                    ] Termination:    The SARs shall terminate on
the Expiration Date set forth above or, if earlier, in accordance with the terms
of the Agreement

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and this Grant Notice. The Participant
has reviewed the Agreement, the Plan and this Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Grant Notice and fully understands all provisions of this Grant Notice, the
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions and/or interpretations of the Administrator
upon any questions arising under the Plan or relating to the SARs. If the
participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

 

BLACKHAWK NETWORK HOLDINGS, INC.    PARTICIPANT By:  

 

   By:   

 

Print Name:  

 

   Print Name:   

 

Title:  

 

      Address:  

 

   Address:   

 

     Email:   

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK APPRECIATION RIGHT GRANT NOTICE

STOCK APPRECIATION RIGHT AGREEMENT

Pursuant to the Stock Appreciation Right Grant Notice (the “Grant Notice”) to
which this Stock Appreciation Right Agreement (this “Agreement”) is attached,
Blackhawk Network Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the Participant Stock Appreciation Rights (“SARs”) under the
Company’s 2013 Equity Incentive Award Plan (as amended from time to time, the
“Plan”) over the number of Shares indicated in the Grant Notice. Capitalized
terms not specifically defined herein shall have the meanings specified in the
Plan and the Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The SARs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF STOCK APPRECIATION RIGHTS

2.1 Grant of SARs. In consideration of the Participant’s past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the SARs over any part or all of the aggregate number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement.

2.2 Exercise Price. The exercise price of the Shares covered by the SARs shall
be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares covered by
the SARs shall not be less than 100% of the Fair Market Value of a Share on the
Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the SARs by
the Company, the Participant agrees to render faithful and efficient services to
the Company or any Affiliate. Nothing in the Plan or this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

 

A-1



--------------------------------------------------------------------------------

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.1(b), 3.2, 3.3, 5.9 and 5.12 hereof, the SARs shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

(b) No portion of the SARs which has not become vested and exercisable as of the
date of the Participant’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Participant.

3.2 Duration of Exercisability. Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of SARs. The SARs may not be exercised to any extent by anyone
after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice;

(b) The date that is three (3) months from the date of the Participant’s
Termination of Service by the Company without Cause or by the Participant for
any reason (other than due to death or disability);

(c) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s death or disability; or

(d) The start of business on the date of the Participant’s Termination of
Service by the Company for Cause.

ARTICLE IV.

EXERCISE OF STOCK APPRECIATION RIGHTS

4.1 Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Participant, only the Participant may exercise the
SARs or any portion thereof. After the death of the Participant, any exercisable
portion of the SARs may, prior to the time when the SARs become unexercisable
under Section 3.3 hereof, be exercised by the deceased Participant’s beneficiary
or by any person empowered to do so under the deceased Participant’s will or
under the then-applicable laws of descent and distribution, subject to
Section 11.3(c) of the Plan.

4.2 Partial Exercise. Any exercisable portion of the SARs or all of the SARs, if
then wholly exercisable, may be exercised in whole or in part at any time prior
to the time when the SARs or portion thereof becomes unexercisable under
Section 3.3 hereof. However, the SARs shall not be exercisable with respect to
fractional shares.

 

A-2



--------------------------------------------------------------------------------

4.3 Manner of Exercise. The SARs, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the SARs or such portion thereof becomes
unexercisable under Section 3.3 hereof:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the SARs, or a portion thereof, is
exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the SARs or such portion of the SARs;

(b) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
SARs, or portion thereof, are exercised, in a manner permitted by Section 4.4
hereof;

(c) Any other representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and

(d) In the event the SARs or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the SARs
(as determined by the Administrator in its sole discretion).

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Participant:

(a) Cash;

(b) Check;

(c) Delivery of a written or electronic notice that the Participant has placed a
market sell order with a broker with respect to Shares then issuable upon
exercise of the SARs, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate withholding taxes; provided, that payment of such proceeds is then
made to the Company upon settlement of such sale;

(d) With the consent of the Administrator, surrender of other Shares which have
been held by the Participant for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the SARs or portion thereof is being
exercised; or

(e) With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.

4.5 Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the SARs, or any portion thereof, may be either previously
authorized but unissued Shares, treasury

 

A-3



--------------------------------------------------------------------------------

Shares or issued Shares which have been purchased on the open market. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificates or make any book entries evidencing Shares
purchased upon the exercise of the SARs or portion thereof prior to fulfillment
of the conditions set forth in Section 11.4 of the Plan.

4.6 Rights as Stockholder. The holder of the SARs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
purchasable upon the exercise of any part of the SARs unless and until such
Shares shall have been issued by the Company to such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14.2 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Participant, the Company and all other interested persons.

5.2 Transferability of SARs. Without limiting the generality of any other
provision hereof, the SARs shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan.

5.3 Adjustments. The Participant acknowledges that the SARs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

5.4 Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences as a result of the grant, vesting and/or
exercise of the SARs, and/or with the purchase or disposition of the Shares
subject to the SARs. The Participant represents that the Participant has
consulted with any tax consultants the Participant deems advisable in connection
with the purchase or disposition of such shares and that the Participant is not
relying on the Company for any tax advice.

5.5 Participant’s Representations. The Participant shall, if required by the
Company, concurrently with the exercise of all or any portion of the SARs, make
such written representations as are deemed necessary or appropriate by the
Company and/or the Company’s counsel.

5.6 Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided, however, that the Administrator shall have no obligation to take any
such action(s) or to indemnify any person from failing to do so.

5.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the SARs in any material way without the prior written
consent of the Participant.

 

A-4



--------------------------------------------------------------------------------

5.8 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

5.9 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the SARs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.10 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the SARs are granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.11 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the SARs, and rights no greater than
the right to receive Shares as a general unsecured creditor with respect to the
SARs, as and when payable hereunder.

5.12 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer set forth in this Article 5,
this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns.

5.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

5.14 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

 

A-5



--------------------------------------------------------------------------------

5.15 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.16 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK APPRECIATION RIGHT GRANT NOTICE

CONSENT OF SPOUSE

I,                         , spouse of                         , have read and
approve the Stock Appreciation Right Grant Notice (the “Grant Notice”) to which
this Consent of Spouse is attached and the Stock Appreciation Right Agreement
(the “Agreement”) attached to the Grant Notice. In consideration of issuing to
my spouse the shares of the common stock of Blackhawk Network Holdings, Inc. set
forth in the Grant Notice, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of Blackhawk Network Holdings, Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                                   

 

 

Signature of Spouse

 

B-1